Citation Nr: 0106112	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	State Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty from March 1973 to March 1976, 
with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim of 
entitlement to an increased rating for service-connected pes 
planus, currently evaluated as 10 percent disabling.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by symptomatology that includes subjective 
complaints of pain, weakness and swelling; objective findings 
note pain on motion, loss of strength, the use of arch 
supports and special shoes, with diagnoses that include 
bilateral pes planus and chronic pain, but no evidence of 
extreme tenderness of plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no more, 
for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5276 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded " claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, the veteran has been 
afforded a VA examination of his feet.  In this regard, the 
veteran has argued that his September 1999 VA examination was 
inadequate.  He asserted, in part, that his shoes were never 
removed and that his feet were never actually examined.  
However, the Board notes that the September 1999 VA 
examination report contains findings as to tenderness, skin 
changes and palpability of pedal pulses, and the veteran's 
assertions in this regard are therefore not supported by the 
record.  Finally, there is no indication or allegation that 
relevant medical records exist which are obtainable and which 
have not been associated with the claims file.  The Board is 
therefore satisfied that all relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

A review of the veteran's written statements, and the 
transcript from his hearing, held in May 2000, shows that he 
claims that his pes planus causes daily pain and swelling, 
and that he must wear special shoes.  He argues that he gets 
foot pain after standing for any significant amount of time, 
and that he may have to have surgery as his feet are becoming 
deformed.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records include a July 1976 
separation examination report which shows that he was noted 
to have had a temporary profile due to pes planus.

A VA examination report of the feet, dated in July 1998, 
shows that the veteran complained of swelling, and constant 
foot pain.  He stated that he could not walk more than 100 
yards before his feet became swollen and red.  On 
examination, there was a slight hallux valgus deformity on 
the right foot, with the big toe deviated about 25 degrees.  
The MP (metacarpal phalangeal joint) was slightly tender, and 
there were some recently shaved-off corns.  The veteran 
insisted that he could not stand on his heels and that he 
could not squat.  With weight bearing, there was evidence of 
only moderate pes planus, bilaterally.  There was no redness, 
swelling, heat or obvious tenderness except for the right MP 
joint.  Pulses were normal and the nails were slightly 
hypertrophic.  X-rays were normal, with no evidence of 
traumatic arthritis, although X-rays from 1995 reportedly 
showed minimal spurring and sclerosis involving the 
talonavicular joints of both feet.  It was also noted that 
March 1994 X-rays showed a small plantar spur off of the 
calcaneus, but that the only significant finding was mild 
bilateral hallux valgus deformities.  

A VA examination report for the feet, dated in September 
1999, shows that the veteran complained of pain and stiffness 
in his feet, worse on the right, aggravated by cold, rainy 
weather.  He stated that he was taking Naprosyn, 500 
milligrams (mg.) po bid (by mouth twice a day), Percocet and 
Tylenol.  He reported that he used shoe inserts and that he 
could not walk for a long distance.  On examination, the 
veteran reported to the examination in a wheelchair, claiming 
that he could not walk.  There was hallux valgus of the right 
foot, and a right bunion with mild tenderness.  The left foot 
was within normal limits.  There was no active or passive 
range of motion in the ankles, as the veteran complained that 
it was very painful.  There was mild tenderness on the medial 
and plantar aspects of the right foot.  Pedal pulses were 
palpable, and the examiner indicated that no skin changes 
were noted.  The veteran was able to stand up and walk for 
two feet with great difficulty with one person's maximum 
assistance.  He could not squat, or walk on his heels or 
tiptoes.  Standing balance was poor.  Flat feet were not 
found.  X-rays of the feet showed mild hallux valgus 
bilaterally.  

VA outpatient treatment reports, dated between July 1998 and 
April 2000, note periodic treatment for foot pain.  These 
reports include a September 1998 report which notes 
metatarsalgia.  A March 1999 report notes complaints of foot 
pain, with palpable pedal pulses, and 3/5 strength in all 
muscle groups on examination.  Paresthesias were noted, but 
no edema or maceration.  There was laterally deviated hallux 
valgus, bilaterally, with deviated second digits, 
bilaterally.  The veteran had an antalgic gait and pronated 
stance.  The assessments included chronic pain, OA 
(osteoarthritis) and pronation syndrome.  Reports dated in 
April 2000, are difficult to read in parts, but appear to 
show that the veteran was considered for possible bunion 
correction in the future, but that preoperative pain in the 
feet was too high for it to be advisable.  Pain on motion and 
a prominent lateral fifth metacarpal head was noted.  These 
reports show that the veteran was issued cloth shoes.  The 
assessments included HAV (hallux abducto valgus).  X-rays of 
the veteran's feet, dated in April 2000, contain an 
impression of mild bilateral hallux valgus and prominence of 
the heads of both first metatarsals, and exostosis of spur 
arising dorsally at the junction of the distal shaft and head 
of the right first metatarsal.  

The veteran's bilateral pes planus has previously been 
service-connected and rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276, with a 10 percent evaluation.  
Under DC 5276, a disability rating of 10 percent is warranted 
for bilateral moderate flatfoot with the weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation or use of the feet.  A 30 
percent evaluation is warranted for bilateral severe flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indications of swelling on use, and characteristic 
callosities.  

The Board finds that the criteria for an evaluation of 30 
percent have been met.  The Board initially notes that the 
July 1998 VA examination report shows that X-rays were 
normal, that the examiner characterized the veteran's pes 
planus as "moderate," and that the September 1999 VA 
examination report shows that after physical examination and 
X-rays, flat feet were not found.  Neither report shows that 
there was evidence of swelling.  However, this issue is 
complicated by the fact that the veteran is shown to have 
several nonservice-connected foot conditions, to include 
hallux valgus, prominence of the heads of both first 
metatarsals, and exostosis of spur arising dorsally at the 
junction of the distal shaft and head of the right first 
metatarsal.  In addition, a review of the medical evidence 
shows that the claims files do not contain a clear basis upon 
which to dissociate the symptoms of any nonservice-connected 
foot disorder from his service-connected pes planus.  In such 
cases, when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 (2000) requires that reasonable 
doubt on any issue be resolved in the veteran's favor, and 
that such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  Here, the evidence shows that the veteran has 
consistently complained of bilateral foot pain, for which he 
has undergone extensive treatment.  VA outpatient treatment 
reports contain at least one assessment of pronation 
syndrome.  Objective findings indicate that the veteran has 
been using a wheelchair, and VA physicians have issued the 
veteran special shoes.  In this regard, in contrast to 5/5 
strength generally noted in the lower extremities, a March 
1999 VA outpatient treatment report shows that the strength 
in all muscle groups (presumably to include the lower 
extremities) was noted to be 3/5.  Strength in the lower 
extremities is therefore significantly diminished.  Based on 
the foregoing, the Board finds that the criteria for a 30 
percent evaluation under DC 5276 have been met.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the veteran's assessments 
include (otherwise unspecified) chronic pain, and VA 
physicians have issued the veteran special shoes.  However, 
the veteran's subjective complaints of pain have already been 
contemplated in the criteria of DC 5276.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Accordingly, 
the Board concludes that the veteran is most appropriately 
evaluated at the 30 percent rate under DC 5276. 

A rating in excess of 30 percent is not warranted.  Under DC 
5276, a disability rating of 50 percent is contemplated in 
cases of acquired flatfoot that is "pronounced," i.e., 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances.  In this 
case, the most recent VA examination report, dated in 
September 1999, showed that the veteran had a right bunion 
with mild tenderness and mild tenderness on the medial and 
plantar aspects of the right foot.  The left foot was within 
normal limits.  Thus, marked pronation, extreme tenderness, 
marked inward displacement and severe spasm are not shown.  
The Board further notes that VA outpatient treatment reports 
dated after the September 1999 VA examination do not contain 
findings supportive of a 50 percent rating under DC 5276.  
The Board finds that a 50 percent rating under DC 5276 is not 
warranted.  

In reaching this decision, the Board has considered other 
provisions applicable to the veteran's bilateral foot 
condition.  According to DC 5278, a 50 percent evaluation is 
warranted for claw foot (pes cavus), acquired, marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, bilateral.  However, in this case, the veteran's 
service-connected condition is primarily manifested by pain, 
without X-ray evidence of any appreciable deformity other 
than hallux valgus and minor deformity of the first 
metatarsals.  There is some evidence of shaved corns, and 
painful bunions, but no clinical evidence of marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes.  There has been no demonstration of claw foot, 
and the Board finds that the overall disability picture is 
not consistent with a 50 percent evaluation under DC 5278.






ORDER

A 30 percent rating for pes planus is granted, subject to 
provisions governing the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

